                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AETNA INC., AETNA HEALTH, INC.,                            CIVIL ACTION
AETNA HEALTH MANAGEMENT LLC,
AND AETNA LIFE INSURANCE
COMPANY,
                Plaintiffs,
                                                           NO. 18-2217
              v.

MEDNAX, INC., PEDIATRIX MEDICAL
GROUP, INC. AND MEDNAX SERVICES,
INC.,
                Defendants.


                                          ORDER

       AND NOW, this 18th day of October, 2018, upon consideration of Defendants’ Motion

to Dismiss or Alternatively Stay or Transfer (ECF No. 15), Defendants’ briefing in further

support thereof (ECF No. 30, 36) and Plaintiff’s Responses thereto (ECF Nos. 26, 29, 33, 35), IT

IS ORDERED that the Motions are DENIED.



                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
